                                                                       FT!  FDffi.... hn,{· , .!.,·1 o} ·l' -·1· ,·-11-,, •···n," ,·,nE
                                                                       • ----         : ,_.                      •.)"-Ji,.:,    .-, w;.




                           UNITED STATES DISTRICT COURT

                                  DIS'l'RICT OF OREGON

                                     EUGENE DIVISION


UNITED STATES OF AMERICA ·                          6:19-cr-   SZ.L\-    iY\t-

              v.                                    INDICTMENT

ROBERT GOLOM,                                       18 U.S.C. § 2250(a)

              Defendant.


                              THE GRAND JURY CHARGES:

                                          .COUNT 1
                            (Failure to Register as a Sex Offender)
                                     (18 U.S.C. § 2250(a))

       On or before November 5, 2019, in the District of Oregon and elsewhere, defendant

ROBERT GOLOM, a person who is required to register under the Sex Offender Registration

and Notification Act as a sex offender by reason of a conviction under Utah law to wit: a Utah

state conviction in Case Number 181500915~FS, for the crimes of Sexual Exploitation ofa

Minor and Unlawful Sexual Conduct with a 16 or 17-year old, did knowingly fail to register and

update a registration as required by the Sex Offender Registration and Notification Act;

Ill

Ill

Ill


Indictment                                                                                                            Page 1
                                                                                                       Revised April 20 I 8
            In violation of Title 18, United States Code, Sections 2250(a).

            Dated: November 20, 2019

                                                         A TRUE BILL.




                                                                          FOREPERSON

     Presented by:

     BILLY J. WILLIAMS
     United States Attorney



      ~o-519
     JEFFREY S. SWEET
     Assistant United States Attorney




I
I
I.




     Indictment                                                                        Page2
